Judgment, Supreme Court, New York County, rendered March 2, 1973, convicting defendant of four counts of robbery in the first degree and two counts of robbery in the second degree and sentencing him to concurrent indeterminate terms of imprisonment not to exceed 12 years on each count, unanimously modified, on the law, to the extent of reversing the convictions as to the robbery second degree counts and dismissing these counts of the indictment and, as so modified, the judgment is affirmed. The robbery second degree counts (Penal Law, § 160.10, subd 1) are lesser included concurrent offenses of the robbery first degree counts (former Penal Law, § 160.15, subd 4, as amd by L 1969, ch 1012, § 4, eff Sept 1, 1969; as amd by L 1973 ch 374, § 4 eff Sept 1, 1973) and the verdict of guilty of the latter requires a dismissal of the former second degree counts (People v Pyles, 44 AD2d 784). We have examined the other points raised by the appellant and find them to be without merit. Concur—Stevens, P. J., Markewich, Tilzer, Capozzoli and Lane, JJ.